DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, 10/14/2020, 01/18/2021 and 04/21/2021 are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-7, 9, 12 and 20-21 objected to because of the following informalities:  
Claim 3, line 1 recites “the first haptic or audible response”. However claim 1 recites “a first haptic, visual or audible response”. To keep consistency in the claim language Examiner suggests “the first haptic, visual or audible response”.
Claim 4, lines 1-2, recites “one of the plurality of virtual buttons”. Examiner suggests “the one of the plurality of virtual buttons”, since the phrase appears first in claim 1.
Claim 4, line 2, recites “a user”. Examiner suggests “the user”, since the phrase appears first in claim 1.
Claim 6, line 3, recites “a user”. Examiner suggests “the user”, since the phrase appears first in claim 1.
Claim 7, line 2 recites “the location”. Examiner suggests “a location”, since is the first time the phrase appears in the claims.
Claim 9, lines 2-3, recites “more than one of the plurality of buttons”. To keep consistency in the claim language Examiner suggest “more than one of the plurality of virtual buttons”.
Claim 9, lines 5-6, recites “said virtual buttons”. To keep consistency in the claim language Examiner suggest “the more than one of the plurality of virtual buttons”
Claim 12, lines 1-2, recites “the first control signal may be based on a user defined characteristic”. The phrase “may be” raises uncertainty, since the first control signal may or may not be based on a user defined characteristic. To is based on a user defined characteristic”.
Claim 20, lines 1-2, recites “wherein the at least one first surface each comprise a non-display surface”. Examiner suggests “wherein each of the at least one first surface comprises a non-display surface”.
Claim 21, line 2, recites “the outside”. Examiner suggests “outside”.
Claim 5, depend directly from an objected claim therefore is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-11 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the one or more virtual buttons comprise one or more of: a capacitive sensor, a force sensor, a resistive deflection sensing array or an inductive sensor”. The broadest reasonable interpretation of “virtual” is not physically existing but made by computer software. Therefore, a “virtual button” is a is a simulated button or graphical icon that resembles a button. It is not clear 
Claims 10 and 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites “wherein the plurality of virtual buttons are visually hidden from the outside of the device when assembled”. The broadest reasonable interpretation of “virtual” is not physically existing but made by computer software. Therefore, a “virtual button” is a is a simulated button or graphical icon that resembles a button. It is not clear how a “virtual buttons” are visually hidden from the outside of the device when assembled, since the “virtual buttons” are not tangible/real.
Claims  11 and 23 depend from an indefinite claim therefore are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tse (US 20170357440 A1).
Regarding Claim 1, Tse teaches a method for configuring a plurality of virtual buttons on a device (see Abstract and para. [0003]. A method of providing virtual buttons in a device), the method comprising: 
receiving a first signal indicating a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
outputting a first control signal operable to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been engaged by a user of the device, outputting a second control signal operable to initiate a first haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044]. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 2, Tse teaches the method of claim 1.
see para. [0021]. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user).

Regarding Claim 3, Tse teaches the method of claim 1.
Tse further teaches wherein the first haptic or audible response is configured to indicate a location of the one of the plurality of virtual buttons (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user).

Regarding Claim 4, Tse teaches the method of claim 3.
Tse further teaches wherein the second signal indicates that one of the plurality of virtual buttons that is activated has been engaged by a user of the device in a first mode of engagement (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 5, Tse teaches the method of claim 4.
Tse further teaches wherein the one of the plurality of virtual buttons is engaged in the first mode of engagement when the user touches the location of the one of the plurality of virtual buttons (see para. [0044]. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user. In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 12, Tse teaches the method of claim 1.
Tse further teaches wherein the first control signal may be based on a user defined characteristic (see para. [0006], para. [0039]-[0040] and para. [0043]. The selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions).

Regarding Claim 13, Tse teaches the method of claim 1. 
Tse further teaches wherein the second signal is received from a touch screen controller (see Fig. 7, para. [0009], para. [0021]-[0024], para. [0049]-[0053] and para. [0075]. The one or more processors are configured to determine one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and provide one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user. Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user).

Regarding Claim 14, Tse teaches a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on a device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) is configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, output a second control signal operable to initiate output of a first haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044]. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 15, Tse teaches an integrated circuit (see para. [0075]. integrated circuits ("ASICs")) comprising a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on a device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, outputting a second control signal operable to initiate output of a first haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044]. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 16, Tse teaches a device (see Fig. 7, mobile device, abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device) comprising a control circuit (see Fig. 7, processors and para. [0075]) for controlling a plurality of virtual buttons on the device (see Abstract and para. [0003]. Apparatus, computer program product, and method for providing virtual buttons in a handheld device), wherein the control circuit (see Fig. 7, processors and para. [0075]) is configured to: 
receive a first signal indicating of a mode of operation of the device (see para. [0003] and para. [0021]-[0024]. A method of providing virtual buttons in a device includes detecting a grip around a perimeter of the device, where the perimeter of the device includes one or more ultrasonic sensors, determining one or more locations of one or more fingers of a user using data collected by the one or more ultrasonic sensors, and providing one or more virtual buttons around the perimeter of the device based on the one or more locations of the one or more fingers of the user); 
output a first control signal to activate or deactivate each of the plurality of virtual buttons on the device respectively based on the mode of operation of the device (see Figs. 5A-5B and para. [0039]-[0043]. Note that locations of the virtual buttons can be provided in the proximity within reach of the user's fingers along the perimeter of the device; the selection of the virtual buttons may be done based on the application to be performed and based on a history of button usages by the user in substantially similar conditions. A change in orientation or gripping locations of the handheld device can be used to change the set or location of the virtual buttons shown on a display of the device. Holding position of the device may change to a new position, the positions of the virtual buttons may be updated and provided to the user based on the change of fingers holding the device in the new position, and the availability of spaces for displaying the virtual buttons with respect to the new positions of the fingers. All of the virtual buttons in the previously position of the hand may be provided.  In yet other implementations, none of the virtual buttons in the previously position of the hand may be provided.  According to aspects of the present disclosure, whether to provide none, some, or all of the virtual buttons from the previous position may be based on past and/or current feedback according to user's preference); and 
responsive to receiving a second signal indicating that one of the plurality of virtual buttons that is activated has been enabled by a user of the device, output a second control signal operable to initiate output of a haptic, visual or audible response corresponding to the one of the plurality of virtual buttons (see para. [0007], para. [0044]. Haptic generators may be employed and embedded as part of the ultrasonic sensor array, or implemented discretely from the ultrasonic sensor array within the edges or around perimeters of the handheld device. The haptic generators (not shown) may be configured to generate haptic feedback to indicate positions of one or more virtual buttons to the user.  In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may be configured to aid in user experience through general engagement, acknowledgement of selection(s), for example).

Regarding Claim 17, Tse teaches the device as claimed in claim 16.
see Figs. 1A-1B, Figs. 5A-5B, para. [0021] and para. [0039]. FIG. 1A and FIG. 1B illustrate a handheld device configured to provide virtual buttons according to aspects of the present disclosure. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102).

Regarding Claim 18, Tse teaches the device as claimed in claim 17.
Tse further teaches wherein the plurality of virtual buttons are located on at least one first surface of the device (see Figs. 1A-1B and para. [0021]. , Figs. 5A-5B. As shown in FIG. 1A, fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102).

Regarding Claim 19, Tse teaches the device as claimed in claim 18.
Tse further teaches wherein a second surface of the device comprises a touch screen display (see Figs. 1A-1B, Fig. 5A-5B and para. [0021], para. [0039]-[0043] and para. [0051] (touch screen). As depicted in figures 1A-1B and 5A-5B the front surface of the hand held device (102) includes a display in which graphical indicators the form of a translucent shadow or highlight, may be used to indicate to a user the locations of the virtual buttons relative to an edge of the handheld device).

Regarding Claim 20, Tse teaches the device as claimed in claim 18.
Tse further teaches wherein the at least one first surface each comprise a non-display surface (see Figs. 1A-1B and para. [0021]-[0023]. Fingerprint sensors may be placed around one or more edges of a handheld device 102.  For example, sensors 104 may be placed along a top edge 106 of the handheld device 102; sensors 108 may be placed along a side edge 110 of the handheld device.  In other implementations, sensors 112 may be wrapped around the perimeter of the handheld device 102.  Sensors 104, 108, or 112 can be capacitive, ultrasonic, or other sensor types that can be used to detect fingerprints of a user. As depicted in figure 1A sensors (104, 108 and 112) are placed around the side edged to the handheld device (102) which corresponds to the non-display resurface).

Regarding Claim 21, Tse teaches the device as claimed in claim 17.
Tse further teaches wherein the plurality of virtual buttons are visually hidden from the outside of the device when assembled (see Fig. 1A and para. [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of  Hotelling (US 20060197753 A1).

Regarding Claim 6, Tse teaches the method of claim 1.
Tse further teaches that the haptic generators generate haptic feedback to indicate positions of one or more virtual buttons to the user. In addition to indicating proximity of virtual button(s) to the corresponding finger(s), the haptic generators may 
Tse does not explicitly teach wherein the method further comprises: responsive to receiving a third signal indicating that the one of the plurality of buttons has been engaged by a user of the device in a second mode of engagement, outputting a third control signal operable to initiate a second haptic or audible response corresponding to the one of the plurality of virtual buttons.
However, Hotelling teaches wherein the method further comprises: responsive to receiving a third signal indicating that the one of the plurality of buttons has been engaged by a user of the device in a second mode of engagement, outputting a third control signal operable to initiate a second haptic or audible response corresponding to the one of the plurality of virtual buttons (see para. [0163]. In response to touching a virtual button on the GUI, the haptics may provide force feedback in the form of vibration and the speaker may provide audio feedback in the form of a click. The tactile audio feedback can be used in conjunction with an input event including touch events, motion events, squeeze events. The feedback may provide information so that the user knows that they actually implemented an input (simulates the audio and tactile feel of a button or switch).  In one implementation, the feedback is tied to the level of force being applied to the force sensing devices.  For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release.  The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch.  The "click" and "clock" may be used to simulate a button click when a hard touch is made).


Regarding Claim 7, Tse and Hotelling teach the method of claim 6.
Hotelling further teaches wherein the one of the plurality of virtual button is engaged in the second mode of engagement when the user applies pressure to the location of the one of the plurality of virtual buttons (see para. [0163]. The feedback is tied to the level of force being applied to the force sensing devices.  For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release.  The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch.  The "click" and "clock" may be used to simulate a button click when a hard touch is made).
Tse and Hotelling are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse with Hotelling’s feedback teachings, since it would have improved the feel of an actuating soft button, enhancing the users experience and making the virtual button feel more like a physical button.  (Hotelling para. [0161][0162])

Regarding Claim 8, Tse and Hotelling teach the method of claim 6.
Hotelling further teaches further comprising generating the second haptic response such that the second haptic or audible response simulates a button click corresponding to the one of the plurality of virtual buttons that has been engaged in the second mode of engagement (see para. [0163]. The feedback is tied to the level of force being applied to the force sensing devices. For example, when a certain force threshold is reached, the audio feedback device may create a "click" on the press and a "clock" on the release. The force threshold used may be similar to the threshold used to determine whether a touch is a light or hard touch. The "click" and "clock" may be used to simulate a button click when a hard touch is made).
Tse and Hotelling are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse with Hotelling’s feedback teachings, since it would have improved the feel of an actuating soft button, enhancing the users experience and making the virtual button feel more like a physical button.  (Hotelling para. [0161][0162])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Jinkinson et al. (US 20120011436 A1, hereinafter Jinkinson)

Regarding Claim 9, Tse teaches the method of claim 1.

	However, Jinkinson teaches wherein the method further comprises: responsive to receiving a plurality of second signals indicating that more than one of the plurality of buttons has been engaged by the user of the device within a predetermined time, outputting a fourth control signal operable to initiate a third haptic or audible response corresponding to said virtual buttons that have been engaged (see para. [0030] As mentioned above, two keys touched in a gestural manner, such as by a swiping action by a user, can provide an input signal of a first key 208 within a predetermined time of receiving an input signal of a second key 210.  The arrow 242 is intended to depict that touch across two keys is in the direction of the scrolling motion 240 of the initial information 206.  It is understood that the number of keys touched needs only to be two keys.  Motion across two keys for example, key 208 and key 210 within a predetermined time, accordingly, provides a scrolling motion of the initial information 206.  As the keys are touched, a form of annunciation may indicate that they have been touched.  For example, the keys may illuminate.  Moreover, an audio sound may provide an indication the keys have been touched)
Tse and Jinkinson are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse with Jinkinson’s feedback .

Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20170357440 A1) in view of Myers et al. (US 20150130767 A1, hereinafter Myers).

Regarding Claim 10, Tse teaches the method of claim 1.
Tse further teaches wherein the mode of operation comprises an application running on the device, for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application (see para. [0006], para. [0039]-para. [0040]. The selection of the virtual buttons may be done based on the application to be performed).
Tse does not explicitly teach the application an application running on the device is for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application.
Myers teaches the application running on the device is for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application (see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. The buttons or other user input interface elements may be reconfigured during use of the electronic device. For example, the user input interface elements on the sidewall of an electronic device may be repurposed for supporting user input operations in different operating modes of the electronic device. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Figure 8 depict virtual buttons (80) associated with the voice of a caller in a cellular phone, with music or other medial playback from device 10. Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).
Tse and Myers are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Tse with Myer’s teachings, since it would have provided customizable virtual buttons that would have reduced system overhead costs and delays associated with creating and assembling individual physical buttons and switches (Myers para. [0047]).

Regarding Claim 11, Tse and Myers teach the method of claim 10.
see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Virtual buttons may include buttons specific to a particular software application installed on device 10. Virtual buttons may include locking and unlocking buttons. Virtual buttons may include buttons specific to gaming software installed on device 10. For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Virtual buttons may include images or icons that indicate the current function of the virtual button. Figure 8 depict virtual buttons (80) associated with the voice of a caller in a cellular phone, with music or other medial playback from device 10.For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).
Tse and Myers are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the 

Regarding Claim 22, Tse teaches the device of claim 16 wherein the mode of operation of the device comprises an application running on the device, for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application (para. [0039]-para. [0040]. the selection of the virtual buttons may be done based on the application to be performed).
Tse does not explicitly teach the application running on the device is for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application
However, Myers teaches wherein the mode of operation of the device comprises an application running on the device, for example: a phone application, a camera application, a music playback application, a video playback application, a gaming application, an email application (see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. The buttons or other user input interface elements may be reconfigured during use of the electronic device. For example, the user input interface elements on the sidewall of an electronic device may be repurposed for supporting user input operations in different operating modes of the electronic device. Virtual buttons on the edge of a device may be provided in place of tactile input/output components such as physical buttons and switches or may be formed as part of a dummy button structure or other mechanical feature. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Figure 8 depict virtual buttons (80) associated with the voice of a caller n a cellular phone, with music or other medial playback from device 10. Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).
Tse and Myers are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and interface disclosed by Tse with Myer’s teachings, since it would have provided customizable virtual buttons that would have reduced system overhead costs and delays associated with creating and assembling individual physical buttons and switches (Myers para. [0047]).

Regarding Claim 23, Tse and Myers teaches the device of claim 22.
see para. [0011]-[0012], para. [0048]-[0050], para. [0057], para. [0065], para. [0068]-[0070], para. [0077] and para. [0081] and Fig. 8. During operation of an electronic device, a virtual button may be, for example, a virtual volume button for controlling audio output volume and may be repurposed based on user input to become a virtual camera shutter button for taking a picture or may be reconfigured to serve as a controller for another device function. As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. Virtual buttons may include buttons specific to a particular software application installed on device 10. Virtual buttons may include locking and unlocking buttons. Virtual buttons may include buttons specific to gaming software installed on device 10. For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. Virtual buttons may include images or icons that indicate the current function of the virtual button. Figure 8 depict virtual buttons (80) associated with the voice of a caller in a cellular phone, with music or other medial playback from device 10. Users may change the mode of operation of device 10 together with the display function of edge displays 52 or may change the mode display function of edge displays 52 without changing the mode of operation of device 10.  For example, during operation of device 10 in a cellular telephone or audio playback mode, edge displays 52 may function as virtual buttons for changing the volume of the audio output from device 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/4/21